Memorandum. Defense counsel had ample opportunity to examine the exhibits prior to their being received in evidence. Under these circumstances, the court properly exercised its discretion in allowing the jurors to inspect the exhibits (CPL 310.20) and the inadvertent introduction of the additional *768matter and review of the same by the jury cannot be said, as a matter of law, to constitute reversible error.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.